Title: To James Madison from William Loughton Smith, 28 July 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


28 July 1801, Lisbon. No. 52. Acknowledges receipt, on 25 July, of JM’s letter of 1 June informing him that the American legation in Portugal will be closed as an economy measure. Has applied for an audience with Portuguese foreign ministry to take leave. Comments on the constitutional prohibition against his receiving gifts from the government. Notes that Portuguese minister to U.S. is about to depart for America. Encloses letter [not found] from prince regent communicating death of his son, copy of 20 July letter to Smith concerning the signing of a Portuguese-Spanish treaty of peace and amity and Smith’s reply, and Smith’s letter of 13 July informing the Portuguese government of American naval operations in Mediterranean and reply of 25 July. Transmits copies of letters from Barbary Coast. Relays news, received from Humphreys, that two Tripolitan warships had anchored at Gibraltar before U.S. ships arrived there.
 

   
   RC and enclosures (DNA: RG 59, DD, Portugal, vol. 5). RC 3 pp.; in a clerk’s hand, signed by Smith; docketed by Wagner as received 22 Sept. Enclosures 4 pp.


